  Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 1 of 41 PageID #:2050



                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

JACQUELINE STINSON,                   )
                                      )
                           Plaintiff, )
                                      )              No. 18 C 1614
           v.                         )
                                      )              Judge Rebecca R. Pallmeyer
COUNTY OF COOK and MARK               )
ROSENTHAL,                            )
                                      )
                     Defendants.      )

                            MEMORANDUM OPINION AND ORDER

       Plaintiff Jacqueline Stinson has been employed by Cook County Animal and Rabies

Control (“CCARC”) since 2013. In this lawsuit, she alleges that her supervisor, Defendant Mark

Rosenthal, and CCARC Administrators retaliated against her in 2017 and 2018 after she

complained of discrimination on the bases of race, color, and sex. In August 2017, Plaintiff

complained to former CCARC Administrator Dr. Donna Alexander and other Cook County

employees that Alexander had discriminated against Plaintiff because of her race, Black, after

Alexander expressed disapproval of the way Plaintiff had decorated her work cubicle for Black

History Month. Since that complaint in August 2017, Plaintiff has been suspended several times

without pay and her job duties have changed. She alleges these suspensions and job alterations

were in retaliation for her complaint of discrimination. On October 5, 2017, Ms. Stinson filed a

charge of discrimination with the Equal Employment Opportunity Commission (“EEOC”) alleging

discrimination on the bases of race, color, sex, and retaliation. The EEOC subsequently issued

a right to sue letter, and this lawsuit followed. Now represented by counsel, Plaintiff has sued her

employer, Cook County, and her supervisor, Mark Rosenthal, alleging retaliation in violation of

Title VII of the Civil Rights Act of 1964, and 42 U.S.C. §§ 1981 and 1983. Both Defendants have

moved for summary judgment [74, 78] and, as explained below, both motions are granted.
  Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 2 of 41 PageID #:2051



                                         BACKGROUND 1

       Plaintiff Jacqueline Stinson, an African American woman, began working for CCARC on

February 25, 2013. (Def. Rosenthal Local R. 56.1 Statement of Facts (“Rosenthal SOF”) [79]

¶ 1.) CCARC, a program of Cook County, was established “to prevent the transmission of rabies

from animal to man.” (Def. Cook County Local R. 56.1 Statement of Facts (“Cook County SOF”)

[76] ¶ 8.) It furthers this mission by, in part, “ensur[ing] the compliance of quarantine protocol for

all animal bite incidents,” and “maintain[ing] a rabies vaccination database.” (Id. ¶¶ 8–9.) Plaintiff

worked as a Clerk V for CCARC from February 2013 to December 2018; her job duties included

answering phone calls, faxing documents, making copies, processing and distributing mail, and

working at CCARC’s public rabies and microchip clinics. (Id. ¶ 4; Rosenthal SOF ¶¶ 8–9.) In

December 2018, her job title changed to that of Administrative Assistant I, but her job duties did

not change significantly. (Stinson Dep. 28:13–14, Ex. B to Cook County SOF [76-3].) Plaintiff’s

direct supervisor is Defendant Mark Rosenthal, Deputy Director of the CCARC. (Rosenthal SOF

¶ 10.) Dr. Donna Alexander was CCARC’s Administrator until her death in late May 2018.

(Stinson Dep. 41:17–42:4.)      Dr. Thomas J. Wake became Administrator on July 2, 2018.

(Rosenthal SOF ¶ 12.)

       Plaintiff is represented by the Service Employees International Union’s (“SEIU”) Local 73

(“Union”) for purposes of disciplinary grievances and other employment matters, and the

relationship between Cook County and the Union is governed by a Collective Bargaining

Agreement (“CBA”). (Id. ¶ 14; Pl.’s Local R. 56.1 Statement of Additional Facts (“Pl.’s SOF”) [86]

¶ 15.) Cook County employees are expected to comply with Cook County’s Personnel Rules and




       1       Both Defendants move to strike facts from Plaintiff’s Local Rule 56.1 Statement of
Additional Facts as immaterial or argumentative. See N.D. ILL. L.R. 56.1(b)(3)(C). In ruling on
Defendants’ motions for summary judgment, the court will consider only material facts that are
properly supported by admissible evidence in the record. See Judson Atkinson Candies, Inc. v.
Latini-Hohberger Dhimantec, 529 F.3d 371, 382 (7th Cir. 2008).


                                                  2
  Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 3 of 41 PageID #:2052



are subject to discipline if they violate those rules. 2 (Rosenthal SOF ¶ 16.) The Personnel Rules

and the CBA establish a disciplinary process for Cook County employees. (Id. ¶ 17.) If an

employee violates the Personnel Rules, she receives a pre-disciplinary notice informing her of

the alleged infraction and the possible discipline that may result from such infraction. (Id.) The

notice also establishes a date for a pre-disciplinary hearing. (Id.) A hearing is held before an

employee is disciplined, and employees may bring a union representative to the pre-disciplinary

hearing. (Cook County SOF ¶ 10.) Pursuant to the CBA, employees may only be disciplined “for

just cause,” and the employer may consider “the nature and gravity of the misconduct, the

employee’s disciplinary record and any mitigating circumstances,” when determining appropriate

discipline. (Rosenthal SOF ¶ 18.)      Disciplinary actions may include oral reprimand, written

reprimand, suspension, and discharge. (Id.) Plaintiff’s supervisor Rosenthal denies having final

authority to discipline employees; he testified that he recommends discipline to the Administrator,

who ultimately approves or denies the recommendation. 3 (Id. ¶ 11.)

       An employee who disagrees with a disciplinary decision may file a grievance through the

Union. The employee first submits the grievance to her immediate supervisor, who may then

submit a “step two” grievance to the department head. (Id. ¶ 19; Cook County SOF ¶ 16.) Then,

the department head may submit a “step three” grievance to a Department of Human Resources

designee. (Rosenthal SOF ¶ 19; Cook County SOF ¶ 16.) At the third step, a Hearing Officer


       2        Plaintiff denies this fact by pointing to an instance in which an employee allegedly
violated the Personnel Rules and was not disciplined, but the court notes that being subject to
discipline does not mean that every policy violation will necessarily result in disciplinary action.
(Pl.’s Resp. to Rosenthal SOF [85] ¶ 16; Pl.’s Resp. to Cook County SOF [84] ¶ 10.)
       3       Plaintiff disputes Rosenthal’s assertion that he did not have authority to discipline
employees, but the testimony she cites is not inconsistent with that assertion. (Pl.’s Resp. to
Rosenthal SOF ¶ 11 (citing Rosenthal Dep. 60:11–61:15, Ex. 3 to Rosenthal SOF [79-3]).)
Rosenthal testified that it was his “decision in conjunction with discussions with Labor Relations
and the Department of Administration” to suspend Plaintiff for “four or five days” after she stayed
at work late without permission in June 2018. (Rosenthal Dep. 60:11–61:15.) This incident
occurred in the time between Dr. Alexander’s death and Dr. Wake’s appointment, when the
Administrator position was vacant. (Id. 61:1–3.) Rosenthal testified that this was the only instance
in which he did not obtain the Administrator’s approval prior to issuing discipline. (Id. 99:7–13.)


                                                 3
     Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 4 of 41 PageID #:2053



holds a hearing, at which the parties may submit documents as evidence and the employee, her

representative, management, and other witnesses may testify. (Rosenthal SOF ¶ 19.) The

Hearing Officer then issues a written decision on whether the discipline was issued for “just cause”

and whether the discipline was “appropriately progressive.” (Id.) Finally, the Union may choose

to take the grievance to arbitration. (Id.)

I.       Alleged Race and Sex Discrimination

         Plaintiff claims to have experienced several instances of race and sex discrimination

during her employment with CCARC.             In December 2016, Plaintiff was waiting to use the

microwave in the break room and talking to another Administrative Assistant who is also Black,

Spring Kelley, 4 when Rosenthal “squoze past [her]. His body was pressed up against [her] body,

front to front . . . [and he] stepped on [her] foot and kept walking.” (Stinson Dep. 47:18–48:13;

Cook County SOF ¶ 55.) When Plaintiff told Rosenthal that he had stepped on her foot, “he just

laughed.” (Stinson Dep. 47:18–48:13.) Plaintiff also described this incident in a December 2016

letter to Cook County’s Equal Employment Opportunity (“EEO”) Office. Plaintiff explained that the

hallway is narrow, but Rosenthal nevertheless attempted to pass Stinson, which she

characterized as “impossible” to do. (Dec. 8, 2016 Letter from Stinson to Dominic (“Dominic

Letter”) at PageID #:1239, Ex. 56 to Rosenthal SOF [79-2].) She stated in her letter that instead

of saying “excuse me,” Rosenthal “squeezed” past Stinson, and in the process, “[h]is body was

rubbing up against [Stinson’s],” and he stepped on her foot. (Id.) Rosenthal then greeted Kelley

while ignoring Stinson, even after she said, “excuse you Mark you stepped on my foot.” (Id.) In

her own deposition, Kelley denied Plaintiff’s version of the events, stating “I was there and I saw

the whole incident. . . . I saw when he passed by her and there was no contact. . . . I told her I

didn’t want anything to do with it because she wanted me to say something that didn’t happen,

and I refused to do that.” (Kelley Dep. 11:14–12:14, Ex. 7 to Rosenthal SOF [79-7].)


         4   The parties refer to Ms. Kelley both by that name and as Spring Whigham, the
name she took when she married. (Kelley Dep. 6:16–24.)


                                                   4
  Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 5 of 41 PageID #:2054



        In the same December 2016 letter, Stinson described other incidents involving Rosenthal.

On December 5, 2016, Plaintiff was making copies at the office Xerox machine when Rosenthal

came “very close to bumping into [her]” while he was “walking fast, and strong” past her. (Dominic

Letter at PageID #:1240.) Atria Peterson, an Administrative Assistant who is Black, was also at

the Xerox machine at the time, and agreed that Rosenthal had come close to bumping Stinson.

(Id.; see also Rosenthal Dep. 57:17–18; Apr. 21, 2017 EEO Report at PageID #:1193, Ex. 12 to

Rosenthal SOF [79-2].) Rosenthal also allegedly directed Peterson not to talk to Stinson on

October 5, 2016, and at some other time, told Kelley and Jessie Young, a Supervisor for the

Animal Control Officers who is Black (Pl.’s SOF ¶ 4), not to talk to Stinson. (Dominic Letter at

PageID #:1240.)

        In February 2017, Plaintiff alleges that Alexander, who was also a Black woman (Stinson

Dep. 27:15–20), took issue with the way Plaintiff had decorated her cubicle in celebration of Black

History Month. (Id. 68:22–70:14.) Plaintiff recalled that in February 2017, Alexander came into

Plaintiff’s cubicle and loudly “antagonized” Plaintiff about her cubicle decorations. (Id. 60:5–9.)

Specifically, Plaintiff testified, Alexander “told [Plaintiff] that [she] needed to get with her and do

things that was applicable to the office.” (Cook County SOF ¶ 19.) Alexander also said, “next

year I need to get with you, and do some research because [Plaintiff] was missing some people

on [her] cubicle.” (Id.) One of Alexander’s specific complaints about Plaintiff’s decoration was

that it did not feature a picture of the first Black veterinarian. (Id.) Then, Plaintiff testified that on

March 1, 2017, Alexander, whose demeanor was “loud” and “belligerent,” told Plaintiff she should

take down her Black History Month decorations, and that Alexander would tell her which

decorations to put up the next year. (Stinson Dep. 61:7–11, 68:22–70:14.) Plaintiff explained

that “[e]very other employee has decorated their cubicle for other holidays” such as St. Patrick’s

Day, Cinco de Mayo, and Christmas, without issue. (Id. 84:6–15.) For example, Donna Ciesielski,

a white Administrative Assistant, had decorated her cubicle for Valentine’s Day, St. Patrick’s Day,




                                                    5
      Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 6 of 41 PageID #:2055



and Thanksgiving. (Id. 89:20–90:10.) And Tina Fortune, an Administrative Assistant who is

Hispanic, decorated her office for Christmas. (Id. 91:1–13; Cook County SOF ¶ 52.)

          Finally, on August 24, 2017, a client named Eric Shaffer came into CCARC needing

assistance because his dog had bitten or scratched someone. (Stinson Dep. 57:14–59:11.) At

the time Shaffer arrived, all of the employees who handle dog bite situations were downstairs for

an administration hearing.     (Id.)   When Plaintiff took Shaffer downstairs, they encountered

Rosenthal and two other employees. (Id.) According to Plaintiff, Rosenthal entered the room

where the hearing was being held and whispered into Alexander’s ear. (Id.) Alexander then

approached Plaintiff and, according to Plaintiff, asked, “Jackie, can I help you with something?

Why are you down here?” (Id.) Plaintiff recalls that Alexander “stepped and got into [Plaintiff’s]

face and stated that, and before [Plaintiff] can respond, the patron stated that she—he stated on

my behalf that I was down there because I was helping him.” (Id.) Mr. Shaffer later wrote a letter

to CCARC expressing his opinion that Alexander’s behavior in asking Stinson “if she was done

yet,” in front of and while helping a customer, was “unprofessional, rude and disrespectful toward

[him] as a customer.” (Sept. 1, 2017 Letter from Schaffer to Cook County, Ex. 13 to Stinson Dep.)

Plaintiff believes that Alexander treated “dark African Americans and dark people in general

harsher than they treated others.” (Pl.’s SOF ¶¶ 5, 13.)

II.       Plaintiff’s Complaints of Discrimination

          Plaintiff claims that she first reported Rosenthal for discrimination and harassment to

Martha Martinez, the Chief Administrative Officer of the Cook County Bureau of Administration,

in December 2015. (Rosenthal SOF ¶ 13; Stinson Dep. 132:17–133:24.) There are no detailed

records of what Stinson and Martinez discussed at this meeting, but Plaintiff testified that the

meeting concerned Rosenthal’s alleged discrimination against her based on her race. (Stinson

Dep. 201:10–202:4.)        Rosenthal denies knowing about any of Plaintiff’s complaints of

discrimination until January 2017 (Rosenthal SOF ¶ 62), and Plaintiff does not dispute this (Pl.’s

Resp. to Rosenthal SOF ¶ 62). Plaintiff also acknowledged that she did not inform her supervisors


                                                 6
  Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 7 of 41 PageID #:2056



that she would be meeting with Martinez. (Id. 133:11–13.)       Plaintiff nevertheless believes that

Rosenthal was aware of what Stinson had discussed with Martinez because (at some point not

identified in her testimony) Rosenthal “told [Stinson] he was going to contact [Martinez].” (Stinson

Dep. 201:24–202:1.)

       On December 8, 2016, Stinson sent a letter to Letitia Dominic of Cook County’s EEO

Office in which Stinson accused Rosenthal of being “racist, sexist, [and] biased,” and of subjecting

her to harassment for more than a year. (Dominic Letter at PageID #:1239.). Stinson requested

Dominic’s assistance with the “hostile and highly dysfunctional environment” in which Stinson

claims to have been working. (Id.) Stinson reported that she had recently filed a grievance (which

does not appear to be in the record before this court). (Id.) The letter does not detail in full the

harassment that Stinson claims had occurred during the preceding year, but Stinson did

summarize several incidents that she suggested were illustrative of Rosenthal’s conduct. (Id.)

Stinson first described the incidents on December 5 and 7, 2016 when Rosenthal almost bumped

into Plaintiff and allegedly stepped on her foot in attempting to move past Stinson in a hallway.

(Id.) Stinson wrote that she had reported these events to Alexander, along with information “about

some issues with another subordinate in the office,” but had received no response. (Id. at PageID

#:1240.) Stinson stated that she was “tired of being subjected to this type of harassment and

abuse,” and noted that the “problem is escalating, because now it has gotten physical.” (Id.) She

also believed that Rosenthal deliberately bumped into her to “demoralize and degrade” her. (Id.)

       On January 20, 2017 Plaintiff filed a formal complaint of harassment and discrimination

with Cook County’s EEO Office. (See Apr. 21, 2017 EEO Report at PageID #:1192.) Plaintiff’s

EEO complaint included the same allegations as her letter to Dominic, and a report prepared by

a Cook County Bureau of Human Resources EEO officer noted that Plaintiff believed Rosenthal

mistreated her “because he is racist and sexist, and because he is retaliating against her for

having filed a union grievance.” (Id. at PageID #:1193.) The report noted further, however, that

Stinson “did not provide specific facts about the conduct as it relates to her race or sex.” (Id.)


                                                 7
  Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 8 of 41 PageID #:2057



The Bureau of Human Resources did “not sustain [Stinson’s] allegations of workplace violence or

harassment on the basis of sex or race”; the Bureau’s report explained that its workplace violence

policy does not prohibit “accidental” or “incidental contact” such as Rosenthal’s having “nearly

bumped” into Stinson or “brushed past her, stepping on her foot.” (Id. at PageID #:1192, 1194–

95.) The report explained, further, that Cook County’s workplace policies prohibit workplace

harassment when the conduct is “sufficiently severe, persistent, or pervasive to create a hostile

work environment,” but found that Stinson’s claim that Rosenthal “harassed her by instructing

other employees not to speak with her, and that he did so because of her race, African-American,

and her sex, female,” was “not plausible.” (Id. at PageID #:1195.) Two of the coworkers were

female and all three were African American; additionally, Rosenthal’s conduct did “not evince any

particular animus towards members of her sex or her race,” and Stinson had not alleged that

“similarly-situated employees outside of her protected category were treated better.” (Id.)

        On March 3, 2017, Plaintiff responded to Alexander’s instructions about her cubicle

decorations in a letter. (Mar. 3, 2017 Letter from Stinson to Alexander at PageID #:669, Ex. 11

to Stinson Dep. [76-3]; see also Cook County SOF ¶ 20.) Plaintiff wrote that she had “put pictures

up around [her] cubicle of African Americans that we pay homage to for the work that they did,”

and noted that if “it was not for the many individuals that are on [her] wall of fame laboring for

justice and equality, people like you and I would not be where we are today.” (Mar. 3, 2017 Letter

from Stinson to Alexander at PageID #:669.) Plaintiff asserted that after the February 2017

conversation with Plaintiff, during which Alexander allegedly told Plaintiff whose photographs to

post the following year, Plaintiff had been the “talk/gossip of the office.” (Id.) Plaintiff felt that the

conversation had created “a hostile work environment.” (Id.) She also asked why Alexander had

instructed her to post photographs of people “applicable to [the] office,” for Black History Month

the following year. (Id.) She observed that other employees were permitted to decorate their

cubicles without comment, and continued that she was “not really sure why and how this disparate

treatment exists, but it does exist in this department!” (Id. at PageID #:670.) The letter also asked


                                                    8
  Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 9 of 41 PageID #:2058



for clarification about what had prompted Alexander to ask Stinson to remove the decorations.

(Id. at PageID #:670–71.)     In closing, Plaintiff noted that “Cook County is a very diverse

organization, and throughout the entire County offices people celebrate many Holidays.” (Id. at

PageID #:671.)

       Alexander responded in a March 8 e-mail message, explaining that holiday decorations

are permitted on the exterior of work spaces but must be removed after the holiday. (Mar. 8, 2017

Email from Alexander to Stinson, Ex. 14 to Stinson Dep.) Alexander also “offered [to share her]

expertise in developing next year’s Black History Month[ ] display due to [Alexander’s] experience

teaching STEM (Science, Technology, Engineering and Math)”; Alexander added that she had

“presentations on the contributions of African American scientists and could make them available

to [Stinson].” (Id.) Alexander circulated a separate memorandum on March 23, 2017 explaining

the office decoration policy, including the direction that “[a]pproved seasonal decorations are to

be removed within two days after the seasonal event has ended.” (Stinson Dep. 91:14–24, 92:1–

3.)

       Months later, in a meeting with Alexander on August 24, 2017, Plaintiff complained that

Alexander had consistently retaliated and discriminated against Plaintiff. (Pl.’s SOF ¶ 24; Cook

County SOF ¶ 24.) On that same day, Plaintiff also told Martinez that she had been discriminated

against, citing the cubicle incident with Alexander and other unspecified retaliation and

discrimination that had occurred since January 2017. (Cook County SOF ¶ 24; Rosenthal SOF

¶ 63.) On August 25, 2017, Plaintiff sent an e-mail to Alexander, Martinez, John Shostack

(Plaintiff’s union representative), and Betty Torres (Special Assistant to the Chief Administrative

Officer) in which she complained that Alexander had reprimanded her in front of a group of people




                                                9
  Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 10 of 41 PageID #:2059



while Plaintiff was helping Mr. Shaffer, and requested a meeting to discuss actions that could be

taken to “stop the harassment and bullying.” 5 (Rosenthal SOF ¶ 64; Cook County SOF ¶ 25.)

III.   Disciplinary Actions Taken Against Plaintiff

       Plaintiff Stinson has been disciplined several times since her first alleged complaint of

discrimination in December 2015.

       A.      January 2016 Oral Reprimand for Leaving Workplace

       Plaintiff testified that she had received permission from Martinez in December 2015 to

discuss in person Plaintiff’s complaints about Rosenthal. (Stinson Dep. 133:6–133:21.) When

Stinson left the office to go to this meeting, she did not tell Rosenthal or another supervisor, but

instead filled out a “break/in field sheet,” which Plaintiff explains is a form that an employee fills

out if they are leaving work and “going somewhere that is work related.” (Id. 222:16–21.) On

January 6, 2016, Rosenthal issued a pre-disciplinary notice charging Plaintiff with violating the

Personnel Rules by leaving her assigned workplace on December 17, 2015 without a supervisor’s

permission. (Rosenthal SOF ¶ 20.) As a result, and after a hearing, Plaintiff received an oral

reprimand. (Id. ¶¶ 20–21.) Plaintiff grieved this reprimand, but the Hearing Officer, Vilma Colom,

denied the grievance at the third step after finding that management had just cause to issue the

oral reprimand. (Id. ¶ 22; Cook County SOF ¶ 28.)

       B.      September 2017 Written Warning for Improper Mail Processing

       On September 5, 2017, Alexander issued Plaintiff a written reprimand for violating the

Personnel Rules by “failing to complete assignments and discarding important documents

necessary for the operation of the department.” (Rosenthal SOF ¶ 24; Cook County SOF ¶ 29.)

The discarded documents were “business reply statements” that an Administrative Assistant,

Donna Ciesielski, needed to pay the department’s bills. (Rosenthal Dep. 34:13–22.) Plaintiff



       5      The parties agree that Plaintiff sent an e-mail on August 25, 2017 to Alexander,
Martinez, and Shostack, but the court notes that the e-mail in the record appears to have been
sent to Alexander, Martinez, and Torres. (See Ex. 18 to Stinson Dep. at PageID #:696.)


                                                 10
 Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 11 of 41 PageID #:2060



shared responsibility for processing mail at this time (Stinson Dep. 27:4–5), but testified that she

did not receive training or instruction related to business reply statements (id. 103:1–4, 135:7–

11). Rosenthal acknowledged that he had never personally told Stinson that she was processing

mail incorrectly prior to issuing the pre-disciplinary notice. (Rosenthal Dep. 36:1–4.) Plaintiff

admits, however, that, prior to being disciplined, she had received e-mails in November 2016 and

March 2017 from Ciesielski, informing Plaintiff that business reply statements were important and

that Plaintiff should deliver them to Ciesielski as soon as they came in. (Id. 104:6–105:6; Cook

County SOF ¶ 29.) Plaintiff admits, further, that she did not provide the business reply statements

to Ciesielski. (Stinson Dep. 135:20-22.) Plaintiff did not file a grievance in response to this

disciplinary action. (Cook County SOF ¶ 30.)

       C.      September 2017 Two-Day Suspension for Intimidating Coworkers

       Plaintiff was suspended without pay for two days in September 2017 after Christine Do, a

Clerk, formally complained that Plaintiff had “followed Clerk Christine Do into the 3rd floor

washroom and banged on the stall door wall. When [Christine Do] exited the stall [Plaintiff]

taunted her.” Plaintiff also allegedly “accosted Clerk Tina Fortune in the parking lot area and

shouted obscenities at her.” (Rosenthal SOF ¶ 25.) Alexander directed Rosenthal to serve

Stinson with a pre-disciplinary notice on September 5, 2017, and Alexander determined after a

hearing that Plaintiff’s conduct violated the Personnel Rules. (Id. ¶¶ 25–26.) Plaintiff grieved this

disciplinary decision, but Hearing Officer Colom denied the grievance. (Id. ¶ 27.)

       Plaintiff denies that either incident happened in the way represented in the disciplinary

action. (Stinson Dep. 136:6–138:7.) Indeed, Plaintiff claims, two coworkers, Kelley and Peterson,

made “written statements indicating that [Plaintiff] did not accost Tina Fortune,” but

“[m]anagement ignored” those statements. (Id.) Asked about the parking lot incident in her

deposition, Kelley testified that Plaintiff had been loud, vulgar, and angry about Rosenthal, but

had not accosted Fortune. (Kelley Dep. 50:8–52:5.) Another coworker, Jessie Young, signed a

statement prepared by Stinson stating that Stinson did not taunt Christine Do in the bathroom.


                                                 11
 Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 12 of 41 PageID #:2061



(Pl.’s SOF ¶ 6.) Young testified that he had been 20 feet from the door of the women’s restroom,

talking with Kelley, at the time of the alleged incident between Stinson and Do, but did not “hear

any noise of taunting in the restroom.” (Young Dep. 32:5–7, 33:11–14, 34:2–16, Ex. B to Pl.’s

SOF [86-2].)

       D.      October 2017 Three-Day Suspension for Failure to Accept Paperwork

       In October 2017, Alexander suspended Plaintiff for three days after she “failed to heed the

direct order, numerous times, of the Deputy Director of [her] department to speak directly to him.

[She] failed to heed his direct request for [her] to accept paperwork that was earmarked for [her].

[She] also failed to heed the direct order of the Administrator to take the paperwork being handed

to [her] by the Deputy Director.” (Cook County SOF ¶ 36.) The pre-disciplinary notice also stated

that Plaintiff had left a rabies clinic at Harrison Park while still on duty, despite being directed to

stay by Rosenthal and Alexander. (Rosenthal SOF ¶ 28.) The paperwork at issue was a pre-

disciplinary notice, sealed in an envelope, related to the incident between Stinson and Do;

Alexander had directed Rosenthal to give Plaintiff the papers at the end of the rabies clinic hours.

(Id. ¶ 29.) After Plaintiff was found to have violated the Personnel Rules (see Cook County SOF

¶ 35), Plaintiff filed a grievance, but Hearing Officer Colom denied the grievance, concluding that

the three-day suspension was supported by just cause. (Rosenthal SOF ¶ 31.)

       Plaintiff refers to this episode, which occurred on September 25, 2017, as “the incident

whereas [Rosenthal] assaulted me and battered me out in the field.” (Stinson Dep. 139:6–7.)

She claims that she did not commit the infractions for which she was disciplined. (Id. 139:13–

140:6.) She instead claims that at the end of the clinic hours, “Rosenthal came up behind [her]

and asked [her] if he could speak with [her].” (Id. 54:22–55:3.) Plaintiff told him that she “had

somewhere to be” and “could not stay,” and asked if they could talk the next day. (Id. 55:1–3.)

Rosenthal warned Plaintiff that she was not yet permitted to leave because she was still scheduled

to be working. Plaintiff disagreed with that instruction; she contends that “when we are out in the

field [at a clinic], we are not scheduled from 8:30 to 4:30 p.m.” and because she had not taken


                                                  12
 Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 13 of 41 PageID #:2062



time for lunch or other breaks, she should have been free to leave. (Id. 55:4–10.) Rosenthal then

allegedly “followed [her] half—for a half a block to [her] car, and when [she] got in [her] car . . .

[h]e slung a very large envelope into [her] car. It hit [her] on the side of [her] face and on [her]

shoulder.” (Id. 55:4–17.) Plaintiff claims that she filed a police report over the phone regarding

this incident but did not receive a copy of the police report. (Id. 95:22–96:9.) Her testimony about

the disposition of the report was somewhat inconsistent. Initially, Plaintiff testified that the police

told her that they had “issued a warrant” (presumably for Rosenthal) and “brought it in front of the

judge.” (Id. 96:13–17.) Seconds later, Plaintiff testified that she “never said a warrant was

issued.” (Id. 97:1-6.) She then stated that she followed up in person by going to the police station

and requesting that they police issue a warrant for Rosenthal’s arrest. (Id. 97: 11-18.) The police

did not issue a warrant, however, because, she testified, the police explained that the person to

whom Plaintiff had made the report over the phone was support staff, not a police officer, and that

person did not “write down the accurate information of the events”; because of this, the police told

her “there was nothing [she] could do.” (Id. 97:21–98:7.)

       Plaintiff’s coworker, Luis Ortiz (an Animal Control Warden), also witnessed the September

25, 2017 incident. He recalled that “Rosenthal tried to serve [Plaintiff] with disciplinary papers

and [Plaintiff] refused to take them, and a big argument broke out.” (Ortiz Dep. 7:22–23, 19:1–3,

Ex. A to Pl’s SOF [86-1].) Ortiz testified that it was his opinion that Rosenthal provoked Stinson

by trying to serve the pre-disciplinary notice in front of Plaintiff’s coworkers. (Id. 19:8–16.) When

Stinson refused to take the papers, entered her car, and closed the door, Rosenthal followed her

to her car, and then tried to open Stinson’s car door to give her the papers. (Id. 19:17–24.) Ortiz

was not asked to confirm whether Rosenthal hit Plaintiff with the envelope.

       E.      December 2017 Three-Day Suspension for Intimidating a Coworker

       On November 26, 2017, Samantha Williams, a Clerk, complained to Rosenthal and

Alexander that Stinson had “approached Ms. Samantha Williams in her cubicle in an aggressive

manner using verbal and body language in an intimidating manner.” (Rosenthal SOF ¶ 32.)


                                                  13
  Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 14 of 41 PageID #:2063



Plaintiff characterizes the incident as a “professional” conversation during which Plaintiff informed

Williams that Plaintiff was no longer responsible for assisting walk-in customers; there was also

a misunderstanding about whether Plaintiff had been on her lunch break when a customer entered

the office. (Stinson Dep. 141:3–142:2.) Rosenthal, at Alexander’s direction, gave Plaintiff a pre-

disciplinary notice on November 28. (Rosenthal SOF ¶ 32.) Alexander suspended Plaintiff for

three days in December 2017 for this incident (Id. ¶ 33; Cook County SOF ¶ 39), which Plaintiff

grieved, but her grievance was denied before the hearing stage. (Rosenthal SOF ¶ 33.)

        F.      June 2018 Five-Day Suspension for Failure to Provide Driver’s License

        Rosenthal issued to Plaintiff another pre-disciplinary notice on June 19, 2018. (Id. ¶ 34.)

In Defendants’ version of the events, Plaintiff violated the Personnel Rules by failing to provide a

copy of her driver’s license prior to driving a county vehicle to a rabies clinic on June 6, 2018,

despite being directed to do so on May 4, May 23, and May 31, 2018. (Id.; Rosenthal Dep. 54:20–

57:7.) The notice stated:

        On May 4, 2018, you received an email directing you to provide a copy of your
        current driver’s license by May 9, 2018 in order to be a driver for the June 6, 2018
        clinic. No driver’s license received.

        On May 23, 2018, you met with Dr. Alexander to discuss the 2018 clinics and
        [were] reminded that your driver’s license was required.

        On May 31, 2018, a final message was sent directing you to provide the driver’s
        license or that the drivers duties would be reassigned. Employee response
        received 24 hours later, at which point the duties already reassigned.

(Cook County SOF ¶ 42.) Plaintiff claims that she did not initially provide a copy of her driver’s

license because Alexander “instructed [her] not to.” (Stinson Dep. 145:9–12.) Specifically, during

an all-staff meeting on May 2, before the first email requesting Plaintiff’s license, Plaintiff testified

that Alexander had assured staff that “[i]f you have ever provided a copy of your driver’s license,

[then] we have it on file,” and so only those employees who had not previously furnished a copy

of their driver’s licenses were required to do so now. (Id. 145:15–24.) There is no evidence that

Alexander told Plaintiff that she, specifically, did not need to provide a copy of her license during



                                                   14
 Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 15 of 41 PageID #:2064



the May 2 meeting. Plaintiff denied meeting with Alexander on May 23, but did not deny receiving

the May 4 and May 31 emails. (Id. 145:4–146:12.) Because Alexander died over Memorial Day

weekend, and Wake had not yet replaced her, it is unclear who, if anyone, directed Rosenthal to

issue this discipline. Plaintiff attended the pre-disciplinary hearing and was suspended for five

days. (Rosenthal SOF ¶ 35.) Plaintiff’s union filed a grievance on her behalf, but Hearing Officer

Goss found just cause for the suspension. (Id. ¶ 36; Cook County SOF ¶ 44.)

       G.      August 2018 Five-Day Suspension for Remaining After Hours

       On July 25, 2018, Rosenthal issued Plaintiff a pre-disciplinary notice for violating

Personnel Rules when she “worked overtime without authorization on June 28, 2018.” (Rosenthal

SOF ¶ 37.) Plaintiff testified that she stayed in the county building after her workday ended to

prepare for the disciplinary hearing scheduled for the next day related to her failure to submit a

current copy of her driver’s license.    (Stinson Dep. 229:22–230:10.)       According to Plaintiff,

Rosenthal harassed her by calling law enforcement officers, who then escorted her from the

building. (Id. 53:4–23). Rosenthal testified that he was on the road when he received a call from

an administrative assistant, informing him that Plaintiff had not left the office at 4:30 p.m.

(Rosenthal Dep. 57:16–20.) Rosenthal had not authorized Plaintiff to stay late or work overtime,

so he called staff in the Sheriff’s office and requested that “if indeed, someone was still in the

office, if they would ask them to please leave, because they are not supposed to be there after

hours.” (Id. 58:1–6.) Rosenthal understood that sheriff’s staff did find Plaintiff in the office, and

that when they asked her to leave, “she signed out and left.”           (Id. 58:7-9.)   Plaintiff was

subsequently issued a five-day suspension to be served in August. (Cook County SOF ¶ 46.)

Because these events occurred in the interim between Alexander’s death and Wake’s

appointment, Rosenthal issued the discipline as Acting Administrator. (Rosenthal SOF ¶ 38.) He

explained that doing so “would have probably been [his] decision in conjunction with discussions

with Labor Relations and the Department of Administration, the bureau.” (Rosenthal Dep. 61:4–

7.) Plaintiff’s Union filed a grievance, and notably, Wake sustained the grievance, rescinding the


                                                 15
 Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 16 of 41 PageID #:2065



suspension and restoring the five days’ pay. (Cook County SOF ¶ 46.) Plaintiff notes, however,

that the suspension was not removed from her record as it has been cited in subsequent

discipline. (Pl.’s SOF ¶ 26.)

          H.     September 2018 Five-Day Suspension for Falsifying Time Records

          In September 2018, Plaintiff was suspended for five days after she “double parked [her]

vehicle in front of the Bridgeview Courthouse main entrance, entered the courthouse and officially

swiped into work. [Plaintiff] then proceeded to leave the courthouse to park [her] car in the parking

lot and then returned to the courthouse to start [her] work day.” (Cook County SOF ¶ 48.) Plaintiff

admits doing this but claims that she did so “because [she] was having an anxiety attack.”

(Stinson Dep. 127:18–129:19.) Rosenthal testified that he had heard of other employees swiping

into work before parking their vehicles, but that this was the first time he had contemporaneously

been alerted to it.     (Rosenthal SOF ¶ 42.)     Wake approved the discipline and issued the

suspension after finding that Plaintiff’s actions violated several Personnel Rules. (Cook County

SOF ¶¶ 47, 49.)

          I.     October 2018 Change in Job Duties

          Finally, Plaintiff claims that her job duties changed, starting in October 2018. (Stinson

Dep. 243:19–20.) Specifically, Plaintiff claims that she was “taken off mail,” told that she is “not

to be answering phones,” and, although Plaintiff has performed data entry since beginning

employment with CCARC, Plaintiff says that she has now been “given responsibilities to only do

data entry and given a quota that I have never encountered before and have been told that I can

be written up if I do not make that quota.” (Id. 251:10–24; Cook County SOF ¶ 57.) Rosenthal

testified that all staff members have a quota of certificates that they are required to “enter,” based

on the number of days the employee has worked in the work week. (Rosenthal Dep. 78:22–

79:20.)




                                                 16
  Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 17 of 41 PageID #:2066




IV.    Plaintiff’s Charge of Discrimination to the EEOC and This Lawsuit

       Plaintiff filed a charge of discrimination with the EEOC on October 5, 2017. (Ex. A to Am.

Compl. [28].) The charge states:

       I began my employment with Respondent on or about February 25, 2013, and my
       current position is Clerk V. During my employment, I have been subjected to
       harassment and different terms and conditions of employment, including, but not
       limited to, being told how I can/cannot decorate my cubicle, being yelled at for
       assisting a customer, having my personnel information being shared with co-
       workers and being assaulted. I complained about the different terms and
       conditions of employment to Respondent. Subsequently, I was given a written
       warning and two day suspension.

       I believe I have been discriminated against because of my race, Black, sex, female,
       color, dark-skinned, and in retaliation for engaging in protected activity, in violation
       of Title VII of the Civil Rights Act of 1964, as amended.

(Id.) Plaintiff checked boxes on the form indicating that she was discriminated against on the

basis of race, color, sex, and retaliation. (Id.) On December 19, 2017, the EEOC issued a

Dismissal and Notice of Rights, granting her the right to sue. (Ex. B to Am. Compl.)

       In this court, Plaintiff alleges that Defendants Cook County and Rosenthal retaliated

against her for complaining of race and sex discrimination in violation of Title VII and 21 U.S.C.

§§ 1981 and 1983. Plaintiff’s complaint specifically refers to her discussions with Alexander and

Martinez in August 2017 regarding cubicle decorations, and alleges that she had been retaliated

against through a written warning and suspensions soon after she reported the discrimination.

(Am. Compl. ¶¶ 11–12.)       Both Defendants seek summary judgment and advance similar

arguments in separate briefs. Defendants contend that Plaintiff has not shown that she engaged

in activity protected by these statutes, and that, even if she had, her complaints of discrimination

were not the cause of the disciplinary actions taken against her.

                                           DISCUSSION

       Summary judgment is appropriate when “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). A genuine



                                                 17
 Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 18 of 41 PageID #:2067



dispute of material fact exists “if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The moving

party “bears the burden of demonstrating the absence of genuine issues of material fact.”

LaRiviere v. Bd. of Trs. of S. Ill. Univ., 926 F.3d 356, 359 (7th Cir. 2019). If the moving party

meets that burden, “the non-moving party must come forward with specific facts showing that

there is a genuine issue for trial.” Id. (internal quotation marks omitted). This requires the

nonmovant to “go beyond the pleadings” to demonstrate that there is evidence “upon which a jury

could properly proceed to find a verdict” in his favor. Modrowski v. Pigatto, 712 F.3d 1166, 1168

(7th Cir. 2013) (quoting Anderson, 477 U.S. at 251). When ruling on a motion for summary

judgment, the court will view the record in the light most favorable to the non-moving party and

will draw all reasonable inferences in that party’s favor. Anderson, 477 U.S. at 255; but see Skiba

v. Ill. Cent. R.R. Co., 884 F.3d 708, 721–22 (7th Cir. 2018) (inferences “supported by only

speculation or conjecture” will not suffice).

       Title VII prohibits discrimination against employees on the basis of race, color, and sex,

among other protected categories. Robertson v. Dep’t of Health Servs., 949 F.3d 371, 378 (7th

Cir. 2020) (citing 42 U.S.C. § 2000e-2(a)). Title VII also prohibits employers from retaliating

against employees who have “filed a complaint or participated in an investigation of an unlawful

employment practice.”      Id. (citing 42 U.S.C. § 2000e-3(a)).        Section 1981 “prohibits race

discrimination in the making and enforcing of contracts,” O’Leary v. Accretive Health, Inc., 657

F.3d 625, 630 (7th Cir. 2011), but the “elements and methods of proof for § 1981 claims are

‘essentially identical’ to those under Title VII,” so the court will consider them together. 6 Brown v.

Advocate S. Suburban Hosp., 700 F.3d 1101, 1104 n.1 (7th Cir. 2012). As noted, Plaintiff’s



       6      Plaintiff also alleged retaliation in violation of 42 U.S.C. § 1983. Plaintiffs may bring
First Amendment retaliation claims under § 1983, but Plaintiff does not develop this argument by,
for example, explaining how her complaints of discrimination were constitutionally protected
speech. See, e.g., Milliman v. Cty. of McHenry, 893 F.3d 422, 430 (7th Cir. 2018); Wilhelm v.
Calumet City, 409 F. Supp. 2d 991, 998 (N.D. Ill. 2006).


                                                  18
     Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 19 of 41 PageID #:2068



complaint alleged discrimination on the bases of race, color, and sex, but the parties’ briefs make

clear that, in Plaintiff’s words, “[t]his is a retaliation case brought under Title VII and Section 1981

and Section 1983.” (Pl.’s Resp. in Opp’n to Def. Mark Rosenthal’s Motion [91], at 1.) Following

the parties’ lead, the court addresses that claim alone.

         “To survive summary judgment on a Title VII retaliation claim, an employee ‘must produce

enough evidence for a reasonable jury to conclude that (1) she engaged in a statutorily protected

activity; (2) the [defendant] took a materially adverse action against her; and (3) there existed a

but-for causal connection between the two.’” Abrego v. Wilkie, 907 F.3d 1004, 1014 (7th Cir.

2018) (citation omitted). Courts “consider the evidence as a whole and conduct a ‘straightforward

inquiry: Does the record contain sufficient evidence to permit a reasonable fact finder to conclude

that retaliatory motive caused the [materially adverse action]?’” Id. (citation omitted).

I.       Statutorily Protected Activities

         The court must first determine which of the complaints of discrimination that the parties

discuss in their briefs constitute protected activity under Title VII. The parties have addressed

four of Plaintiff’s complaints about discrimination: First, in December 2015, Plaintiff allegedly

complained of discrimination in a meeting with Martinez. Second, in December 2016, Plaintiff

sent a letter to Letitia Dominic of Cook County’s EEO Office in which Stinson accused Rosenthal

of being racist, sexist, and otherwise biased and subjecting her to harassment for more than one

year. (See Dominic Letter at PageID #:1239.) Third, in January 2017, Plaintiff officially filed a

notice with Cook County’s EEO Office complaining of race discrimination based on the same

conduct described in her letter to Dominic.        Fourth, in August 2017 Plaintiff complained to

Alexander, Martinez, and Shostack about consistent retaliation and discrimination since January

2017. The parties do not specifically discuss whether Plaintiff’s charge of discrimination with the

EEOC in October 2017 is protected activity, but the court understands that “formal EEOC charges

[are] the most obvious form of statutorily protected activity.” Coleman v. Donahoe, 667 F.3d 835,

859 (7th Cir. 2012) (quotation omitted).


                                                  19
  Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 20 of 41 PageID #:2069



        A complaint about discrimination may be protected activity even if a plaintiff is mistaken in

believing that “the practice [s]he opposed was in fact a violation of [Title VII].” O’Leary, 657 F.3d

at 631 (citations omitted).    But “[s]tatutorily-protected activity requires more than simply a

complaint about some situation at work, no matter how valid the complaint might be.” Skiba, 884

F.3d at 718 (citation omitted). Rather, to be protected by Title VII, a plaintiff’s opposition “must

be based on a good-faith and reasonable belief that [s]he is opposing unlawful conduct,” O’Leary,

657 F.3d at 631, and “the complaint must indicate that discrimination occurred because of sex,

race, national origin, or some other protected class.” Skiba, 884 F.3d at 718 (citation omitted).

Defendants dispute that any of Stinson’s complaints were statutorily protected activity. Defendant

Cook County also argues that Plaintiff is improperly attempting to amend her complaint in her

summary judgment response by identifying her December 2015, December 2016, and January

2017 complaints as protected activity. (Cook County MSJ Reply [97] at 6.) The court need not

address that argument because it concludes that those three complaints were not protected

activity.

        Plaintiff first claims that in December 2015, she met with Martinez to report Rosenthal for

discrimination and harassment.      (Pl.’s Resp. to Rosenthal MSJ [91] at 2.)       Complaining to

supervisors or human resources employees of prohibited discrimination may constitute protected

activity. See, e.g., Coleman, 667 F.3d at 859–60; Castro v. DeVry Univ., Inc., 786 F.3d 559, 564

(7th Cir. 2015). Defendants argue, however, that Plaintiff has failed to demonstrate with

admissible evidence that she reported discrimination on the basis of her sex or race during this

meeting. (Rosenthal MSJ Reply [100] at 3.) Plaintiff testified that in December 2015, she met

with Martinez to report Rosenthal “for discrimination and harassment” “in every aspect of [her]

job.” (Stinson Dep. 133:6–24, 187:19.) Plaintiff could not, however, recall details of what she

reported to Martinez (id. 187:21), and was “not sure which event . . . [she] reported.” (Id. 134:2–

3.) Plaintiff also testified that she sent an email to Martinez reporting the harassment, initially

stating that she believed she wrote that the harassment was race-based, but then immediately


                                                 20
  Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 21 of 41 PageID #:2070



said “I’m not sure.” (Id. 187:23–188:11.) Plaintiff has not produced this email. Because “vague”

complaints do not constitute protected activity, and Plaintiff has offered no evidence that she in

fact complained to Martinez of conduct that Plaintiff could have reasonably believed was unlawful,

Plaintiff has failed to show that a reasonable jury could conclude that she engaged in protected

activity by talking to Martinez in December 2015. Northington v. H & M Intern., 712 F.3d 1062,

1065 (7th Cir. 2013); see also Tomanovich v. City of Indianapolis, 457 F.3d 656, 663 (7th Cir.

2006) (“Merely complaining in general terms of discrimination or harassment, without indicating a

connection to a protected class or providing facts sufficient to create that inference, is

insufficient.”).

        Plaintiff’s second and third alleged complaints of discrimination and harassment are

related. First, on December 8, 2016, Stinson wrote a letter to Letitia Dominic requesting Dominic’s

assistance with the “hostile and highly dysfunctional environment” in which Stinson claims to have

been working. (Dominic Letter at PageID #:1239.) Second, on January 20, 2017 Plaintiff filed a

formal complaint of harassment and discrimination with Cook County’s EEO Office. (See Apr. 21,

2017 EEO Report at PageID #:1192.) In her December 2016 letter, Stinson wrote that she had

been harassed by Rosenthal for more than a year and called Rosenthal “racist, sexist, [and]

biased.” (Dominic Letter at PageID #:1239.) Stinson’s letter called Rosenthal racist and sexist,

but did not assert that she was being harassed because of her race or sex. Plaintiff reported the

December 2016 incidents when Rosenthal almost bumped into her and when he allegedly

stepped on her foot. Plaintiff also noted that Rosenthal had told Peterson, Kelley, and Young not

to speak to Plaintiff.    Stinson wrote that she was “tired of being subjected to this type of

harassment and abuse,” and noted that the “problem is escalating, because now it has gotten

physical.”    (Id.)   As noted, Plaintiff’s January 20, 2017 EEO complaint included the same

allegations as her letter to Dominic, and in a report on its investigation of that complaint, the

Bureau of Human Resources noted that Plaintiff believed Rosenthal mistreated her because of

her race or sex and in retaliation for a union grievance she had filed. (Apr. 21, 2017 EEO Report


                                                21
 Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 22 of 41 PageID #:2071



at PageID #:1193.) The report observed that Stinson “did not provide specific facts about the

conduct as it relates to her race or sex” (id.), and concluded that the evidence did “not sustain

[Stinson’s] allegations of workplace violence or harassment on the basis of sex or race.” (Id. at

PageID #:1192, 1194–95.)

       Complaints to an employer’s EEO office may be protected activity, see Coleman, 667 F.3d

at 859–60, but the court agrees with Defendants that a reasonable jury could not conclude that

Plaintiff’s December 2016 and January 2017 reports were protected activity. Plaintiff did assert

in these complaints that Rosenthal was racist and sexist, but Rosenthal’s alleged behavior could

not support a reasonable belief that Stinson was opposing unlawful conduct. See O’Leary, 657

F.3d at 632–33. Rosenthal’s alleged sophomoric actions—bumping Plaintiff in the hallway and

directing her coworkers not to talk to her—amount to “slights” and “snubbing” that are not

actionable under Title VII. See Robertson, 949 F.3d at 382 (quotation omitted) (“Snubbing by

supervisors and co-workers is not actionable.”); see also id. at 383 (quotation omitted) (“Title VII

protects against discrimination, not personal animosity or juvenile behavior.”); Abrego, 907 F.3d

at 1014 (quotation omitted) (“‘[P]etty slights’ and ‘minor annoyances’ [are] not materially adverse

employment actions.”). Nor has Plaintiff shown that Rosenthal’s conduct could be considered

“severe or pervasive” as required to find that the conduct was actionable race- or sex-based

harassment. See Smith v. Illinois Dep’t of Transp., 936 F.3d 554, 560 (7th Cir. 2019). More

importantly, Stinson did not connect Rosenthal’s conduct to her race or sex. Plaintiff did not report

that Rosenthal used racially charged language. Kelley and Peterson are also Black women, but

by Plaintiff’s account, Rosenthal did not treat them poorly. Because there is no indication that

Rosenthal’s actions were discriminatory based on Plaintiff’s sex or race, Plaintiff has failed to

raise an issue for trial regarding whether her December 2016 and January 2017 reports of

discrimination and harassment were protected activities.

       Finally, in August 2017, Plaintiff complained to Alexander, Martinez, and Shostack about

“consistent retaliation and discrimination” since January 2017. (Pl.’s Resp. to Rosenthal MSJ at


                                                 22
 Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 23 of 41 PageID #:2072



8.) In her brief, Plaintiff attempts to tie Rosenthal’s allegedly discriminatory conduct in 2016 to

this August 2017 complaint (id.), but her deposition testimony indicates only that she complained

of discrimination since January 2017. (Stinson Dep. 86:11–15.)           The primary incident of

discrimination that Stinson describes involved Alexander’s reaction to how Plaintiff decorated her

cubicle for Black History Month. (Pl.’s SOF ¶ 24.) On August 24, 2017, Stinson met with

Alexander to discuss the cubicle incident and other retaliation and discrimination that had

occurred since January 2017. (Stinson Dep. 85:19–86:15.) It is unclear whether this meeting

occurred before or after the August 24 incident involving Mr. Shaffer. Plaintiff testified that

Alexander denied having discriminated against Stinson. (Id. 87:1–5.) Also on August 24, Plaintiff

emailed and called Martinez to report that she had been discriminated against on the basis of her

race. (Id. 87:11–88:18.) Finally, Plaintiff emailed Alexander, Martinez, and Shostack on August

25, 2017 to request a meeting to address “the constant harassment, bullying, and discriminatory

practices” that she had encountered at the office. (Id. 92:5–18; Email from Stinson to Alexander,

Torres, & Martinez of Aug. 25, 2017 at PageID #:696, Ex. 18 to Stinson Dep.) The only specific

example Plaintiff provided was Alexander’s comments to Plaintiff in front of Mr. Shaffer, but

Plaintiff wrote that she had requested meetings in May 2017 and August 24, 2017 to discuss

harassment, bullying, and discrimination. (Id.)

       Again, complaints of discrimination to supervisors may be protected activity, Coleman,

667 F.3d at 859–60, but Defendants argue that Stinson’s verbal and written complaints to

Alexander, Martinez, and Shostack do not qualify because they do not “specifically refer[ ] to

discrimination based on her race or skin color, and there is otherwise no evidentiary or contextual

basis to reasonably infer she was seeking to oppose unlawful discrimination on account of her

skin color.” (Def. Rosenthal Mem. in Supp. Mot. Summ. J. (“Rosenthal MSJ”) [80] at 6 (citing

Swinney v. Illinois State Police, 332 F. App’x 316 (7th Cir. 2009); Andonissamy v. Hewlett-

Packard Co., 547 F.3d 841 (7th Cir. 2008); see also Def. Cook County Mem. in Supp. Mot. Summ.

J. (“Cook County MSJ”) [75] at 8.) Complaints of harassment or discrimination need not use


                                                  23
 Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 24 of 41 PageID #:2073



“magic words,” but must make clear that the employee’s protected characteristic is an issue,

Swinney, 332 F. App’x at 318, by “includ[ing] a complaint of [race] discrimination or sufficient facts

to raise that inference.” Andonissamy, 547 F.3d at 851. In Swinney, the court concluded that

“[a]n employee does not engage in protected activity merely by complaining of being ‘picked on’

unless that complaint makes clear that he or she is being mistreated because of sex or gender.”

332 F. App’x at 318. In Andonissamy, the plaintiff claimed that he complained of national origin

discrimination in an email to his supervisor. In affirming that the plaintiff did not engage in

statutorily protected activity, the court noted that the message contained a “litany of complaints”

about a colleague, about the plaintiff’s work schedule, and high-pressure client work, “but nothing

that a reader would interpret as a complaint of national origin discrimination.” 547 F.3d at 851.

       The court agrees with Defendants that the August 25 email to Alexander, Martinez, and

Shostack cannot reasonably be understood to be a protected activity.               Although Stinson

complained of harassment and discrimination, the only specific instance she mentioned involved

the incident with Alexander in front of a customer, Mr. Shaffer. Plaintiff suggests that Alexander,

herself a Black woman, never similarly mistreated non-Black or lighter-skinned employees, but

she offers no examples of how other employees were treated in similar situations. Overall, the

incident is suggestive of unprofessional or rude behavior on Alexander’s part, but not of race or

sex discrimination. (See Email from Stinson to Alexander, Torres, & Martinez of Aug. 25, 2017

at PageID #:696.)

       The court cannot conclude as a matter of law, however, that Plaintiff’s verbal complaints

do not amount to protected activity. Plaintiff responded affirmatively to a question asking whether

she complained to Martinez of race discrimination. (Stinson Dep. 87:11–88:18.) Moreover,

Defendants identify no other point in Plaintiff’s deposition when she was asked to specifically

explain which type of discrimination, if any, she mentioned to Alexander or Martinez. Nor are

there any records of Plaintiff’s in-person meeting with Alexander or her phone call to Martinez on

August 24, so the record does not disclose with certainty what Plaintiff said during those


                                                 24
  Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 25 of 41 PageID #:2074



conversations. It may be that Plaintiff included a variety of workplace issues unrelated to race

discrimination in her communications with Alexander and Martinez such that they would not have

realized that she was complaining of race discrimination. See, e.g., Swinney, 332 F. App’x at 318

(citing Miller v. Am. Family Mut. Ins. Co., 203 F.3d 997, 1007–08 (7th Cir. 2000)) (“complaints

about matters other than pregnancy discrimination implied that pregnancy discrimination was not

the issue.”). But drawing inferences in favor of Plaintiff, Plaintiff’s complaint that Alexander was

differentially enforcing a Cook County holiday decoration policy could indicate that Plaintiff was

complaining of discrimination on the basis of her race—particularly because Plaintiff indicated

that other non-Black employees had not been scolded about their decorations, and the

decorations at issue were for a holiday celebrating the historical contributions of members of a

protected class. Accordingly, Plaintiff has raised a genuine issue for trial regarding whether her

August 24, 2017 verbal complaints of discrimination to Alexander and Martinez were statutorily

protected activities.

II.     Materially Adverse Actions

        Plaintiff argues that she experienced several materially adverse actions after complaining

of discrimination:      (1) a written warning in September 2017; (2) a two-day suspension in

September 2017; (3) a three-day suspension in October 2017; (4) another three-day suspension

in December 2017; (5) a five-day suspension in June 2018; (6) a five-day suspension in August

2018 that eventually was reversed; (7) a five-day suspension in September 2018; and (8) a

reduction in job duties since October 2018. 7 In an earlier order [23], this court ruled that discrete

acts of discrimination preceding December 9, 2016 are time-barred. Accordingly, the court will

not address Defendant Rosenthal’s argument that Plaintiff’s oral reprimand in January 2016 is

not an adverse action. (See Rosenthal MSJ at 6.) Defendant Cook County separately argues


        7      Stinson and Cook County also mention that a pay increase Plaintiff anticipated in
March 2019 was delayed by a month, but Plaintiff does not argue that this independently
constitutes a materially adverse action. (Pl.’s Resp. to Cook County MSJ [92] at 3, 8–11, 18.)



                                                 25
 Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 26 of 41 PageID #:2075



that Plaintiff failed to exhaust administrative remedies for all allegedly adverse actions aside from

the warning and suspension in September 2017 because those are the only instances of

retaliation that Plaintiff included in her charge of discrimination with the EEOC. But because the

court must assess each alleged adverse action for purposes of Plaintiff’s § 1981 claim against

Defendant Rosenthal, the court will first determine which of the claimed actions could be

considered materially adverse.

       The standard for actionable adverse actions for retaliation claims differs from the standard

for discrimination claims. “In the retaliation context, the challenged adverse action need not be

one that affects the terms and conditions of employment, but ‘it must be one that a reasonable

employee would find to be materially adverse such that the employee would be dissuaded from

engaging in the protected activity.’” Poullard v. McDonald, 829 F.3d 844, 856 (7th Cir. 2016)

(quotations omitted). Neither Defendant disputes that Plaintiff’s suspensions, other than the

reversed August 2018 suspension, amount to materially adverse actions. 8               And it is well

established that “a suspension can constitute an adverse action.” Nagle v. Vill. of Calumet Park,

554 F.3d 1106, 1120 (7th Cir. 2009) (citing Whittaker v. N. Illinois Univ., 424 F.3d 640, 647 (7th

Cir. 2005)); see also Abrego, 907 F.3d at 1013 n.2.

       Defendants argue that the written warning Plaintiff received in September 2017 is not a

materially adverse action, and the court agrees. Federal law protects an individual only from

“retaliation that produces an injury or harm.” Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S.

53, 67 (2006). By itself a warning, like a threat of unspecified disciplinary action, does not produce

an injury. See Poullard, 829 F.3d at 856; see also Whittaker, 424 F.3d at 648 (quotation omitted)

(“For example, if a written warning also led to ineligibility for job benefits like promotion, transfer


       8        Defendant Cook County appears to suggest that Plaintiff’s September 2017 two-
day suspension is not an adverse action, citing in a footnote Bell v. City of Harvey, No. 11 C 686,
2013 WL 3199976, at *5 (N.D. Ill. June 21, 2013). (Cook County MSJ at 10.) But Cook County
does not develop this argument, and the Seventh Circuit has suggested that a three-day
suspension without pay could constitute an adverse action, see Whittaker, 424 F.3d at 647, so
the court finds that Plaintiff’s September 2017 suspension may be a materially adverse action.


                                                  26
  Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 27 of 41 PageID #:2076



to a favorable location, or an advantageous increase in responsibilities, perhaps then we would

find an action that is adverse.”). Plaintiff argues that the September 2017 reprimand could deter

a reasonable employee from reporting discrimination because Plaintiff claims that she was never

trained on how to properly process mail prior to being reprimanded in September 2017. (Pl.’s

Resp. to Cook County MSJ at 9.) But importantly, Plaintiff has not shown that she suffered

accompanying “tangible job consequences” that could elevate the warning to the level of a

materially adverse action. See Robertson, 949 F.3d at 383 (quoting Boss v. Castro, 816 F.3d

910, 919 (7th Cir. 2016)). Plaintiff notes that receiving a written reprimand permits Cook County

to impose harsher discipline for future violations of the Personnel Rules, but cites no authority to

support that a possibility of future discipline constitutes a tangible job consequence. Cf. Benuzzi

v. Bd. of Educ. of City of Chicago, 647 F.3d 652, 665 (7th Cir. 2011) (noting that “[g]enerally,

written warnings, standing alone, do not constitute materially adverse actions,” but in that case,

the warning was “coupled with” a memorandum limiting the plaintiff’s ability “to be present at [her]

workplace without first obtaining permission from [her] boss”).

        The court disagrees with Defendant Rosenthal’s contention that Plaintiff’s suspension in

August 2018 that was later reversed does not amount to a materially adverse action as a matter

of law. True, “a suspension without pay that is never served does not constitute an adverse

employment action.” Nagle, 554 F.3d at 1120. But Plaintiff served a five-day suspension without

pay in August 2018 before Wake reversed it and ordered that she receive back pay. Five days

without pay is not as onerous as the 37-day suspension in Burlington Northern that was eventually

reversed, but as in that case, Plaintiff and her family had to live for several days without income.

See Burlington N., 548 U.S. at 72; see also Nagle, 554 F.3d at 1121 (“Although [plaintiff’s]

suspension was ultimately found to be improper, a reasonable jury still could find that having to

serve the suspension would dissuade a reasonable employee from making or supporting a charge

of discrimination.”). Plaintiff also testified that she was not able to pay her bills on time as a result

of the suspension. (Pl.’s SOF ¶ 26.) The court cannot conclude as a matter of law that even a


                                                   27
  Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 28 of 41 PageID #:2077



temporary loss of pay would not dissuade an employee from engaging in protected activity,

because “[a]fter all, no one knew whether the suspension would be reversed or upheld, and

reimbursement of lost pay is not sufficient to defeat [plaintiff’s] Title VII retaliation claim.” Nagle,

554 F.3d at 1121.

        Defendant Cook County last argues that the diminution of Plaintiff’s job responsibilities

since October 2018 is not a materially adverse action. Plaintiff is no longer permitted to answer

phones or open mail and spends her whole day typing reports. (Pl.’s Resp. to Cook County MSJ

at 10.) As a result, Plaintiff now claims to suffer from carpal tunnel syndrome. (Id.) Defendant

Cook County argues that the reduction in Plaintiff’s job duties is not a materially adverse action.

“[C]hallenged actions involving the reassignment of job responsibilities are typically not materially

adverse unless there is a ‘significant alteration to the employee’s duties, which is often reflected

by a corresponding change in work hours, compensation, or career prospects.’” Robertson, 949

F.3d at 382 (quotation and emphasis omitted). In other words, “[w]hether a change in job

responsibilities is materially adverse ‘all depends on how much of a change, and how

disadvantageous a change, took place.’” Id. (quotation omitted). Plaintiff has not disclosed how

much time she spent on tasks other than typing reports prior to October 2018, so the court cannot

meaningfully assess whether her duties have significantly changed since she complained of

discrimination in August 2017. And while Plaintiff claims to suffer carpal tunnel from the alteration

in her job duties, she has not indicated whether her hours, compensation, or career prospects

have also changed. Accordingly, Plaintiff has failed to raise a genuine issue for trial regarding

whether a reduction in her job duties since October 2018 constitutes a materially adverse action.

III.    Causation

        Finally, to succeed on her Title VII and § 1981 claims, Plaintiff must point to evidence of a

but-for causal connection between her protected activity and the materially adverse actions. “In

the Title VII retaliation context, causation can be established by circumstantial evidence, which

includes, for example, ‘suspicious timing, a pretextual explanation for the termination, and


                                                  28
 Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 29 of 41 PageID #:2078



evidence that similarly situated employees were treated differently,’” but this list is not exclusive.

Abrego, 907 F.3d at 1014 (quoting Gracia v. SigmaTron Int’l Inc., 842 F.3d 1010, 1021 (7th Cir.

2016)).       Rather, a plaintiff can also identify “other evidence from which an inference of

discriminatory intent might be drawn.” Abrego, 907 F.3d at 1015. The “dispositive question is

whether a reasonable fact-finder could find a but-for causal link between the protected activities

and adverse actions at issue.” Robertson, 949 F.3d at 379 (quotation marks and alterations

omitted). As a reminder, the remaining protected activity under review is Plaintiff’s August 2017

reports of discrimination to Alexander and Martinez, as well as her October 2017 charge of

discrimination with the EEOC.       The remaining materially adverse actions are Plaintiff’s six

suspensions in September 2017, October 2017, December 2017, June 2018, August 2018, and

September 2018.

          Plaintiff advances the same causation arguments against both Defendant Cook County

and Defendant Rosenthal.         But Rosenthal denies knowing about Plaintiff’s complaints of

discrimination in August 2017 related to her cubicle decorations and states that he was unaware

of Plaintiff’s EEOC charge until March 2018 when this lawsuit was filed. 9 (Rosenthal Decl. ¶ 3,

Ex. 6 to Rosenthal SOF [79-6]; Rosenthal MSJ Reply at 6.) Plaintiff disputes this, but points in

response only to her complaint and her October 2017 EEOC charge in support. (Pl.’s Resp. to

Cook County SOF ¶ 59.) Allegations in the complaint are not sufficient to create an issue of fact

on summary judgment, and nothing about the language of the EEOC charge establishes that

Rosenthal knew it existed, particularly given that Plaintiff did not specifically name Rosenthal in

her charge. Plaintiff also testified that Rosenthal knew of the complaint she made to Martinez in

2015 “[b]ecause he told me he was going to contact her.” (Stinson Dep. 201:18–4.) But Plaintiff

never discussed the meeting with Rosenthal after that (id.), so Plaintiff’s testimony does not


          9     As noted, Rosenthal acknowledges that he knew of Plaintiff’s complaint to the
Cook County EEO in January 2017, but as discussed, a reasonable jury could not find that
Plaintiff’s EEO complaint amounts to protected activity.



                                                 29
 Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 30 of 41 PageID #:2079



support that Rosenthal in fact talked to Martinez about the substance of the meeting. 10 Because

a “valid retaliation claim requires that the decisionmaker know of the protected activity,” the only

adverse actions that can be considered for purposes of Plaintiff’s retaliation claim against

Defendant Rosenthal are her suspensions in June 2018, August 2018, and September 2018.

Kotaska v. Fed. Express Corp., 966 F.3d 624, 633 (7th Cir. 2020).

       Plaintiff argues that a reasonable jury could conclude that her complaints of discrimination

were the but-for cause of her subsequent suspensions for several reasons. Plaintiff suggests that

there is evidence of a “culture of retaliation” at the CCARC; that Rosenthal humiliated Plaintiff by

publicly serving her with discipline papers, which the court understands to be an argument that

the reason given for her October 2017 suspension was pretextual; that Rosenthal asked the

Sheriff to remove Plaintiff from her workplace after hours, which the court construes as an

argument of differential treatment; and that other similarly-situated employees were not

disciplined for engaging in similar altercations with other employees. (Pl.’s Resp. to Cook County

MSJ at 14–16.)

       A.      Timing

       Both Defendants argue, first, that the suspensions in 2018 occurred too long after

Plaintiff’s complaints of discrimination to support a causal connection between the two. Plaintiff’s

suspension in June 2018 was approximately ten months after she complained to Alexander and

Martinez. Rosenthal himself became aware of Plaintiff’s charge of discrimination some three

months prior to the June 2018 discipline. (Rosenthal MSJ at 7–8.) “Suspicious timing can

sometimes raise an inference of a causal connection, but temporal proximity alone is ‘rarely

sufficient’ to establish causation.” Castro, 786 F.3d at 565 (quoting O’Leary, 657 F.3d at 635).


       10      Plaintiff also cites to a 2016 grievance complaining of harassment and disparate
treatment by Rosenthal referenced in an unauthenticated settlement agreement to support her
contention that Rosenthal knew she had engaged in protected activity prior to August 2017. (Pl.’s
SOF ¶ 16; Pl.’s Resp. to Cook County MSJ at 17.) The court cannot credit this assertion because,
as discussed in more detail below, the Settlement Agreement is not admissible, and Plaintiff
otherwise offers no evidence of this 2016 grievance.


                                                30
  Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 31 of 41 PageID #:2080



Conversely, “the mere passage of time ‘does not conclusively bar an inference of retaliation.”

Castro, 786 F.3d at 565 (quotation omitted). For example, if an employer begins taking punitive

action against a plaintiff soon after her complaint of discrimination and continues for a while

thereafter, a reasonable jury could still infer retaliatory intent. See id. at 568; Coleman, 667 F.3d

at 861. But a substantial gap between protected activity and an adverse action does weaken a

claim of retaliation. See Robertson, 949 F.3d at 381. Therefore, the fact that Plaintiff was

suspended three months after Rosenthal learned of Plaintiff’s complaint of discrimination and ten

months after Plaintiff initially complained of discrimination does not by itself establish or defeat an

inference of causation.

        B.      Culture of Retaliation

        An employer’s “general policy and practice . . . can be relevant evidence of pretext or

discrimination, . . . [y]et such evidence must undercut the specific justifications given by the

employer” for the adverse actions. Ford v. Marion Cty. Sheriff’s Office, 942 F.3d 839, 858 (7th

Cir. 2019) (citations omitted) (“General allegations of an ‘ongoing history of discrimination’ are not

enough to impugn a particular employment decision.”). In support of her claim that CCARC had

a culture of retaliation, Plaintiff cites to Hood’s deposition in which he testified that “the culture of

the department . . . was fear of retaliation from management” (Hood Dep. 45:23–46:2, Ex. C to

Pl.’s SOF [86-3]), and Young’s testimony that every time he complained about something, the

treatment from Rosenthal and Alexander became worse for him. (Young Dep. 21:1–10; see also

Stinson Dep. 205:18–19 (“[T]hat is the culture of Animal Control, to be disciplined out of

retaliation.”).) The court notes, however, that Hood was testifying about Stinson’s beliefs: that is,

he testified that Stinson “felt that the reason [the other union stewards] could not adequately

represent her [in disciplinary hearings] is because of the culture in the department where there

was fear of retaliation from management”; Hood himself had never complained of retaliation.

(Hood Dep. 7:18–8:1, 45:23–46:2.) In any case, even assuming that the statements of three

employees are sufficient to establish that CCARC had a culture of retaliation, Plaintiff has not


                                                   31
 Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 32 of 41 PageID #:2081



connected her argument that there was a general culture of retaliation to the specific reasons

Rosenthal and Alexander gave for suspending Plaintiff—that she had violated the Cook County

Personnel Rules on multiple occasions. Nor does a general culture of retaliation show that

Rosenthal or Alexander, specifically, were motivated by a desire to retaliate against employees

who complain of discrimination.

       C.      October 2017 Differential Enforcement of Cook County Policy or the CBA

       Plaintiff was suspended in October 2017 for refusing to accept disciplinary papers that

Rosenthal attempted, within view of coworkers, to give her after a 2017 rabies clinic held in a

public park.   This suspension, Plaintiff urges, was in retaliation for her prior complaints of

discrimination. (Pl.’s Resp. to Rosenthal MSJ at 11–12.) That is, she believes that the alleged

violations of the Personnel Rules are pretextual. After Plaintiff refused to accept the disciplinary

papers, Plaintiff was found to have violated several Personnel Rules including those covering

disruptive behavior, destruction of Cook County property, failure to carry out the directive of a

supervisor, failure to follow instructions, and leaving a place of work without permission during

work hours. (Cook County SOF ¶ 35.) Plaintiff asserts that publicly delivering a pre-disciplinary

notice to an employee deviated from past practices and violated the CBA. (Pl.’s Resp. to

Rosenthal MSJ at 12.) She also claims that Rosenthal had previously been told not to give her

discipline papers in public, although she acknowledges that Alexander had in fact directed

Rosenthal to give Plaintiff the papers after the clinic at the time in question. (Id.) Rosenthal

acknowledged that he had never previously given an employee discipline papers in a similar

manner, but disputed Plaintiff’s characterization of the incident as “public”; Rosenthal testified that

the disciplinary papers were in a sealed envelope that was not identified as a disciplinary

document. (Rosenthal Dep. 49:13–16.)

       As the court understands her argument, Plaintiff contends that Rosenthal deviated from

standard practice by the manner in which he delivered discipline papers to her, which shows an

intent to retaliate or shows that her alleged violation of the Cook County Personnel Rules was


                                                  32
 Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 33 of 41 PageID #:2082



pretext for the true reason for her suspension. All of the relevant events, however, had occurred

before March 2018, when Rosenthal learned that Plaintiff had engaged in protected activity. The

court therefore considers this pretext argument only as against Defendant Cook County;

Rosenthal testified that Alexander had directed him to issue the pre-disciplinary notice after the

rabies clinic, and it is undisputed that Alexander knew of Plaintiff’s August 2017 complaints of

discrimination.

       Selective enforcement of company policy or a deviation from standard procedures can

establish that an employer’s given reason for an adverse action is pretextual, but the evidence

Plaintiff cites does not satisfy the court that Rosenthal’s actions or Alexander’s direction were in

fact contrary to CCARC policy or the CBA. Cf. Joll v. Valparaiso Cmty. Sch., 953 F.3d 923, 931

(7th Cir. 2020) (collecting cases). The fact that the Union considered it inappropriate to give an

employee discipline papers publicly (Hood Dep.14:14–15), does not mean CCARC also held that

view, or that doing so violated workplace policy. Plaintiff cites a Settlement Agreement negotiated

by Dale Jackson, formerly of the Union, on her behalf that “requests that Mark Rosenthal issue

all discipline in a private conference in accordance with Cook County Personnel Rules.”

(Shostack Decl. ¶ 7, Ex. D to Pl.’s SOF [86-4].) The Settlement Agreement, which appears to

resolve a March 2016 grievance, is undated and not signed by anyone and, as Defendants note,

is not admissible. (Cook County Resp. to Pl.’s SOF [98] ¶ 16; Rosenthal Resp. to Pl.’s SOF [99]

¶ 16.) Plaintiff’s effort to authenticate the Settlement Agreement with a declaration from Shostack,

her union representative, fails because Shostack was not involved in negotiating the agreement,

and could identify the unsigned draft as an agreement negotiated by the union “on information

and belief.” (Shostack Decl. ¶ 6.) Shostack added, “I have no knowledge as to whether Cook

County Animal Control signed this Settlement Agreement,” and there is no evidence that the

Agreement ever took effect. (Id.; see also Ex. B to Shostack Decl.) Plaintiff does not otherwise

authenticate the document, nor does she identify which, if any, Cook County Personnel Rule

requires that discipline be issued only in a private conference rather than in a sealed envelope.


                                                33
 Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 34 of 41 PageID #:2083



         Plaintiff also contends that Rosenthal’s service of the pre-disciplinary hearing notification

in public “arguably violated the Dignity and Respect Clause in the CBA.” (Pl.’s SOF ¶ 18 (citing

Shostack Decl. ¶ 11).) The Dignity and Respect Clause states:

         The County and the Union agree to promote a professional working atmosphere.
         Employees who believe they have been subjected to unprofessional or
         inappropriate treatment by a supervisor or co-worker may raise their concern
         regarding said treatment with the manager of Labor Relations who will investigate
         the complaint and advise the employee of any action taken which has been
         deemed necessary and appropriate under the circumstances.

(Ex. D1 to Pl.’s SOF at Art. XIII § 13.10.) But an arguable violation of the CBA is not the same as

a violation of the CBA, and Plaintiff provides no evidence that anyone ever concluded that

Rosenthal’s conduct violated the CBA’s Dignity and Respect Clause.

         Delivering notice of a pre-disciplinary hearing to an employee in view of co-workers may

have been unusual or unwise. Hood testified that, to his knowledge, it was a deviation from past

practice for Rosenthal to issue discipline publicly, and Rosenthal himself testified that he had

never previously given an employee discipline papers after a clinic in a public park. (Hood Dep.

14:3–5, 49:5–50:5.) But neither Hood nor Rosenthal testified that Cook County had a formal

policy that prohibited the delivery of disciplinary papers to an employee—even papers not

identified as such—within the view of other employees. Finally, Plaintiff notes that a number of

employees signed the discipline notice that Rosenthal attempted to issue to Plaintiff. (Pl.’s SOF

¶ 20.)   This demonstrates, in Plaintiff’s view, that Rosenthal allowed those other employees to

see the pre-discipline hearing notice. Rosenthal explained, however, that he wanted other

employees to sign the notice as witnesses who could confirm that Rosenthal had attempted to

deliver the papers to Stinson, and Rosenthal denied that the other employees would have had

enough time to discern the substance of the document. 11 (Rosenthal Dep. 52:3–12.)


         11     Plaintiff also states that Rosenthal threw the envelope containing the disciplinary
papers into her car, hitting her in the face and shoulder with the envelope in the process (Stinson
Dep. 55:11–17), which Rosenthal denied (Rosenthal Dep. 50:2–4). On summary judgment, the
court assumes that the envelope containing the disciplinary papers did hit Plaintiff in the face, but
Plaintiff has not connected this fact to her claim of retaliation.


                                                  34
 Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 35 of 41 PageID #:2084



       Drawing inferences in favor of Plaintiff, a reasonable jury could find that it was unusual for

Alexander to ask Rosenthal to give Stinson disciplinary papers after a clinic—a situation in which

other employees would be present. Defendants have not clearly explained why Alexander asked

Rosenthal to do this, but any inference that this incident demonstrates a desire on Rosenthal or

Alexander’s part to retaliate against Plaintiff is speculative.          An employer’s differential

enforcement of a policy may show that the given reason for disciplining an employee was

pretextual. But Plaintiff has not established that Rosenthal’s conduct in fact amounted to a

violation or differential enforcement of workplace policy or of the CBA, nor has she presented a

reason for her own refusal to accept the papers from Rosenthal after the clinic. For example,

Plaintiff’s assumption that she could leave work immediately after the clinic because that was

typically permitted does not mean that she, in fact, was authorized to leave work early that day.

Nor has Plaintiff otherwise shown that the reasons given for her discipline—generally,

insubordination and leaving her workplace during work hours without permission—were lies. See

O’Leary, 657 F.3d at 635. And while Alexander knew, before directing Rosenthal to deliver the

papers to Plaintiff, that Plaintiff had complained of discrimination, that by itself is insufficient to

infer that Alexander intended to retaliate by giving that direction. See Kotaska, 966 F.3d at 633

(citation omitted) (“A valid retaliation claim requires that the decisionmaker know of the protected

activity, but that does not mean one can infer retaliation from the decisionmaker’s knowledge

alone.”). Plaintiff offers no other evidence that Alexander or Rosenthal intended to retaliate

against her, and Plaintiff’s speculation in that regard is not enough to defeat a motion for summary

judgment. See Formella v. Brennan, 817 F.3d 503, 513 (7th Cir. 2016); Brown, 700 F.3d at 1108

(“[Plaintiff] must produce evidence that a retaliatory motive actually influenced the decision-maker,

not merely that it could have.”).

       Finally, any inference that the October 2017 suspension was pretext for retaliation is

undermined by the fact that a Hearing Officer independently found that management had just

cause for disciplining Stinson for refusing to accept paperwork after the clinic in September 2017.


                                                  35
  Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 36 of 41 PageID #:2085



(See Ex. 36 to Stinson Dep.)       Hearing Officer Colom took statements from six individuals,

including Plaintiff and Rosenthal, and found that Plaintiff was not justified in refusing to meet with

Rosenthal after the clinic because she had not yet been released from work. Colom also found

that Rosenthal had first asked to speak with her privately. (Id.) Plaintiff disputes Colom’s finding

that there was just cause for the discipline (see Pl.’s Resp. to Cook County SOF ¶ 38), arguing

that the disciplinary notice Rosenthal attempted to give her used the wrong form, that having

coworkers sign a discipline form was a deviation from past practice, that Rosenthal’s actions

violated the CBA’s Dignity and Respect Clause, and that Rosenthal did not need to deliver to

Plaintiff the disciplinary notice in person. (Pl.’s SOF ¶¶ 17–18.) These arguments do not expose

material flaws in Colom’s findings in a way that suggests the report is untruthful, nor has Plaintiff

otherwise offered evidence that Colom would be inclined to wrongfully deny Plaintiff’s grievance.

Cf. Vega v. Chicago Park Dist., 954 F.3d 996, 1005 (7th Cir. 2020). Accordingly, Plaintiff has

failed to raise a genuine issue for trial regarding whether her October 2017 suspension was

retaliatory.

        D.     June 2018 Differential Treatment

        As additional evidence of retaliation, Stinson points to Rosenthal’s order to the Cook

County Sheriff to remove Plaintiff from her workplace on a day in June 2018 when she had

remained after hours. (Pl.’s Resp. to Rosenthal MSJ at 12–13.) Plaintiff testified that she had

remained at work after her workday ended to prepare for a disciplinary hearing when the sheriff’s

staff came into the office, called her name, and told her that Rosenthal (who was not in the office

at the time) had asked that Stinson be escorted from the building. (Stinson Dep. 230:3–231:6.)

Plaintiff was disciplined for working overtime without authorization, but after she filed a grievance,

Wake overturned the August 2018 suspension. (Id. 231:4–6.) Plaintiff’s belief that Rosenthal had

singled her out in retaliation is, again, based on speculation. See Formella, 817 F.3d at 513;

Brown, 700 F.3d at 1108. There is no indication that Rosenthal differentially enforced a workplace

policy or treated other employees more favorably. Plaintiff asserts that other employees worked


                                                 36
 Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 37 of 41 PageID #:2086



late at the office and were not removed by the Sheriff (Pl.’s Resp. to Rosenthal MSJ at 12), but

she cites no evidence to support that contention. Rosenthal testified that he had never before

called sheriffs to remove an employee who was working late without permission (Rosenthal Dep.

57:12–13, 59:3–5), but he was not asked, and therefore did not address, whether another

employee had ever stayed late without permission. Accordingly, Plaintiff has failed to raise a

genuine issue for trial regarding whether her rescinded August 2018 suspension was retaliation

for her report of discrimination.

       E.      Similarly Situated Employees

       Plaintiff last argues that other similarly situated employees were not disciplined for

engaging in similar conduct, specifically with regard to Plaintiff’s December 2017 suspension for

allegedly “approach[ing] Ms. Samantha Williams in her cubicle in an aggressive manner using

verbal and body language in an intimidating manner.” (Cook County SOF ¶ 39; Pl.’s Resp. to

Cook County MSJ at 18–19.) This incident occurred in December 2017, before Rosenthal knew

that Plaintiff had engaged in protected activity, and therefore cannot be used to support

Rosenthal’s liability.   But because Alexander directed Rosenthal to issue discipline for the

altercation between Stinson and Williams (Rosenthal Dep. 53:1–7), the court will consider

Plaintiff’s proposed comparators for her claim against Cook County. Plaintiff claims that Tina

Fortune and Christine Do were not disciplined after they were allegedly in an altercation, nor was

Spring Kelley disciplined after she yelled in Richard Hood’s face in front of Alexander and

Rosenthal. (Pl.’s Resp. to Rosenthal MSJ at 13.)

       “Similarly situated employees must be directly comparable to the plaintiff in all material

respects.” Formella, 817 F.3d at 512 (quotation omitted). The purpose of the comparison analysis

is to “eliminate other possible explanatory variables” in order to “isolate the critical independent

variable”—retaliatory animus. Id. (quotation omitted). In general, a plaintiff “must at least show

that the comparators (1) dealt with the same supervisor, (2) were subject to the same standards,

and (3) engaged in similar conduct without such differentiating or mitigating circumstances as


                                                37
 Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 38 of 41 PageID #:2087



would distinguish their conduct or the employer’s treatment of them.” McDaniel v. Progress Rail

Locomotive, Inc., 940 F.3d 360, 369 (7th Cir. 2019) (citations and internal quotation marks

omitted). “Whether a comparator is similarly situated is typically a question for the fact finder,

unless, of course, the plaintiff has no evidence from which a reasonable fact finder could conclude

that the plaintiff has met his burden on this issue.” Id. (internal quotation marks omitted).

       Do, Fortune, and Kelley appear comparable to Plaintiff in several material respects. All

held the same position as Plaintiff, and all directly reported to Rosenthal. (Pl.’s SOF ¶ 33.)

Additionally, Rosenthal testified that there had never “been any complaints, grievances or lawsuits

brought against [him] for harassment, discrimination or discipline [sic] treatment besides the

complaints from the Plaintiff” (Rosenthal Dep. 67:5–9, 91:13–19), which, because it implies that

Do, Fortune, and Kelley had never accused him of discrimination, helps isolate the issue of

retaliatory animus. But, again, the incidents involving Do, Fortune, and Kelley cannot be used to

support an inference of Rosenthal’s retaliatory animus because Plaintiff was suspended for her

alleged altercation with Williams in December 2017 (and for the alleged altercation with Do in

September 2017), well before Rosenthal knew that Plaintiff had engaged in protected activity.

Plaintiff has provided no evidence regarding whether Do, Fortune, or Kelley had ever complained

that Alexander or another CCARC employee discriminated against them, which limits their

relevance as comparators.

       It is also not clear that Plaintiff’s conduct was comparable to the altercations involving

Fortune, Do, and Kelley. Plaintiff provides no details concerning the alleged altercation between

Fortune and Do, so the court cannot meaningfully assess whether they engaged in similar conduct

without being disciplined. Hood testified that Kelley yelled at him during a meeting in front of

Rosenthal and Alexander. (Hood Dep. 37:16–7.) Luis Ortiz witnessed the incident and confirmed

that Rosenthal and Alexander were present; Ortiz also stated that Kelley “lashed out at Rich

Hood,” without providing more detail. (Ortiz Dep. 31:10–23.) Hood also testified that he spoke

with management about the incident, but there is no indication that he, or Fortune or Do, ever


                                                 38
 Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 39 of 41 PageID #:2088



filed formal complaints seeking disciplinary action, as Williams and Do did after their interactions

with Stinson. (See Rosenthal SOF ¶¶ 25, 32.)

       Finally, Cook County has a progressive discipline policy, meaning that each additional

violation of its Personnel Rules leads to harsher discipline. (Pl.’s SOF ¶ 25.) Plaintiff has

presented no evidence that Do, Fortune, or Kelley had a similar discipline history as Plaintiff,

which, recall, included at least one other alleged altercation with a coworker before the incident

with Williams. There is some indication that Fortune and Kelley had previously been issued pre-

disciplinary notices. (Rosenthal Dep. 88:19–89:21.) Rosenthal testified that he gave Fortune a

pre-disciplinary notice after Stinson complained that Fortune intimidated her in the office, though

Alexander chose not to impose discipline. (Id. 70:6–23.) Kelley was reprimanded for permitting

someone else to drive a work vehicle to a clinic even though she had been designated as the

driver for that trip. (Id. 72:4–19.) But in a declaration, Wake wrote that Stinson had a longer

disciplinary record than Do, Fortune, or Kelley. (Wake Decl. ¶¶ 7–8, Ex. C to Cook County SOF

[76-4].) Given the County’s progressive discipline policy, the lack of comparable discipline history

for Plaintiff’s proposed comparators means that Plaintiff has failed to show that other similarly

situated employees who did not complain of discrimination were treated more favorably.

       F.      Other Evidence of Retaliation

       Plaintiff briefly advances other arguments that some of her suspensions are causally

connected to her protected activity. With regard to her October 2017 discipline after Rosenthal

attempted to give her discipline papers in public, Plaintiff argues that there is evidence of

Rosenthal’s racial animus against African Americans based on Rosenthal’s treatment of Young.

(Pl.’s Resp. to Rosenthal MSJ at 15–16.) But the material issue for Plaintiff’s retaliation claim is

whether Rosenthal harbored a motive to retaliate.        Young did testify to his concern about

retaliation (Young Dep. 20:20–22), asserting that “each time that you bring something up or talk

to anyone about, whether it’s Mark or Doc [Alexander], . . . nothing is ever done, and then

eventually it turns around and gets a little worse.” (Id. 21:1–5.) But there is no evidence that


                                                39
 Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 40 of 41 PageID #:2089



Young had specifically complained of discrimination, and such vague allegations of mistreatment

are not enough to show that Young had engaged in protected activity. In any case, as with

Plaintiff’s argument related to a culture of retaliation at CCARC, Plaintiff has not connected

Young’s experience to the specific reasons given to discipline her in October 2017.

       With regard to Plaintiff’s December 2017 and June 2018 suspensions, Plaintiff notes the

Union’s position that there was insufficient evidence to issue discipline, but does not develop this

argument. (Pl.’s Resp. to Rosenthal MSJ at 16–17.) Finally, Plaintiff disputes her August 2018

suspension by arguing that it was common for employees to swipe in to work before parking their

vehicles. (Id. at 17.) However common such a practice may have been, Plaintiff has not

suggested it was appropriate, nor did she dispute Rosenthal’s testimony that he had never been

contemporaneously alerted to an employee doing this before Plaintiff. There is therefore no

reason to suspect that Rosenthal differentially enforced the time -tracking policy. Nor does

Plaintiff offer other evidence suggesting that the reasons given by Rosenthal and the County to

discipline her—that she violated the Personnel Rules on several different occasions—were

pretextual. In sum, Plaintiff has failed to raise a genuine issue for trial regarding whether her

protected complaints of discrimination were the but-for cause of her suspensions between

September 2017 and September 2018. Plaintiff, therefore, has failed to provide evidence to

support each element of her Title VII and § 1981 retaliation claims and Defendant Cook County

and Defendant Rosenthal are entitled to judgment as a matter of law. 12




       12         Because the court finds that both Defendants are entitled to judgment on the merits
of Plaintiff’s claims, the court will not address Defendant Cook County’s exhaustion argument.


                                                 40
 Case: 1:18-cv-01614 Document #: 108 Filed: 11/23/20 Page 41 of 41 PageID #:2090




                                         CONCLUSION

       Plaintiff Stinson has failed to show that there is a genuine issue for trial on her Title VII

and § 1981 retaliation claims. Accordingly, Defendant Rosenthal and Defendant Cook County’s

motions for summary judgment [74, 78] are granted.



                                             ENTER:




Date: November 23, 2020                      _______________________________________
                                             REBECCA R. PALLMEYER
                                             United States District Judge




                                                41
